Citation Nr: 0327641	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  96-19 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left shoulder disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
cervical spine disability. 

3.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder. 

4.  What evaluation is warranted for headaches from December 
14, 1994.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


REMAND

On January 28, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran should be interviewed at 
a VA medical center by a psychologist in 
order to determine the effect that PTSD 
alone has on his ability to obtain or 
maintain substantially gainful 
employment.  The psychologist should 
elicit and set forth pertinent facts 
regarding the veteran's medical history, 
education, employment history, social 
adjustment, current behavior and health.  
Any indicated special psychological 
testing should be conducted, and detailed 
findings should be reported.  If tests 
show evidence of malingering that fact 
must be noted, and the basis for such a 
finding explained.  The psychologist must 
assess the veteran's current functioning 
and identify how PTSD alone limits his 
ability to work.  The claims folder must 
be made available to the psychologist in 
conjunction with the interview.

2.  After completion of the psychological 
evaluation, the veteran should be 
afforded a VA psychiatric examination to 
determine the current nature and extent 
of his PTSD.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  The 
psychiatrist, after reviewing the medical 
records, psychological studies and 
interviewing the veteran must make a 
diagnose any psychiatric disorder found.  
Further, the report should include an 
assessment of any social and industrial 
impairment caused by his PTSD alone.  
Evidence of any malingering must be 
discussed.  The examiner is to address 
the degree to which PTSD alone impacts on 
the appellant's employability.  A 
complete rationale should be given for 
all opinions and conclusions expressed. 

3.  The veteran should be afforded a VA 
neurological examination to determine the 
current nature and extent of his headache 
disorder.  Any indicated special testing 
should be conducted, and detailed 
findings must be reported.  The claims 
folder must be made available to the 
neurologist for review before the 
examination.  The neurologist, after 
reviewing the medical records, and 
interviewing the veteran should offer an 
opinion as to whether he suffers from 
migraines, and if so, their etiology and 
frequency.  If the veteran does not 
suffer from migraines, but rather suffers 
from tension headaches or other 
subjective phenomena that fact, and any 
headache frequency should be noted.  The 
examiner should opine whether any 
headache disorder is due to any injury 
suffered in combat in Vietnam.  The 
neurologist should include an assessment 
of any social and industrial impairment 
caused by his headaches alone.  Evidence 
of any malingering must be discussed.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

4.  The veteran should be afforded a VA 
orthopedic examination in order to 
determine the nature and etiology of any 
left shoulder and/or cervical disability.  
Following the examination, the examiner 
must opine whether it is at least as 
likely as not that any diagnosed left 
shoulder and/or cervical disorder is 
related to the appellant's active duty 
service.  The examiner should opine 
whether it is at least as likely as not 
that any diagnosed left shoulder and/or 
cervical disorder is caused or aggravated 
by a service connected disorder.  The 
claims folder must be provided to and 
reviewed by the examiner prior to 
conducting the requested study.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





